         Case 2:20-cv-00717-BWA Document 18 Filed 12/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 ROMALLIC DYNEL NASH                                                CIVIL ACTION

 VERSUS                                                             NO. 20-717

 TROY BOQUET, et al.                                                SECTION M (3)



                                          JUDGMENT

       The Court having approved the Report and Recommendation of the United States

Magistrate Judge and having adopted it as its opinion herein; accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in favor of

defendants Troy Boquet, Justine Leblanc, and Ronnie Forest, and against plaintiff Romallic Dynel

Nash, dismissing plaintiff’s claims for relief without prejudice.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the claims against

defendant Kenyada Douglas are dismissed with prejudice (R. Doc. 10).

       New Orleans, Louisiana, this 8th day of December, 2020.


                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE
